Title: Jonathan Williams, Jr., to the American Commissioners, 12 December 1778
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


Honble Gentlemen
Passy Decr 12. 1778
In December last I recvd at Nantes from Messrs Horneca Fitzeau & Co of Amsterdam sundry merchandise on accot of Mr Grand as appeard by the Invoices, immediately on their arrival I wrote to Mr Grand to know their Destination, his answer was that his name was only lent & that the Goods were for Accot of the Commissioners, I accordingly delivered them to Mr Schweighauser who has since shipped them to america as belonging to the public. Among these Goods are 13 Packages marked No 1.–13 which I since find are the Property of Mr Simeon Dean who now demands them. I wrote to Messrs Horneca Fitzeau & Co on the Subject & have the honour to inclose their answer which after perusal I request you will return me, with Directions to the said Messrs Horneca Fitzeau & Co to pass the amount to your Debit as the only method remaining to rectify the mistake.
I have the honour to be with the great Respect Honble Gentlemen Your most obedt Servant
Jona Williams J
The Honble The Commissioners of the United States
  
Notations in different hands: J. Williams Decr 12. 1778 inclosing a Letter from Hornica Fize & Co. / Williams / Dec 12. 78—/ M. Williams, inclosing Letter from Horneca Fitzeau & Co.
